 In the Matter of LOCKHEED AIRCRAFT CORPORATION, EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, FOR ITSELF AND ONBEHALF OF LOCAL LODGE 1712, BURBANK, CALIFORNIA, PETITIONERCase No. 21-R-2885SUPPLEMENTAL DECISIONANDORDERSeptember 24, 1946On August 26, 1946, the Board issued its Decision and Direction ofElections in this proceeding,' in which it found that one or both oftwo voting groups consisting of the Employer's group and sectionsupervisors, respectively, except those in the engineering branch andthose whose sole function was to supervise salaried, executive, admin-istrative, or professional employees, outside salesmen or representa-tives, guards, or firemen, may constitute a unit appropriate for thepurposes of collective bargaining.2Thereafter, on September 12,1946, the Employer submitted a motion to vacate the Decision and toreopen the case for the introduction of evidence as to the appropri-ateness of the contemplated unit, and on September 16, 1946, a sup-plement to its motion.The motion is based on the grounds that theparties did not have an opportunity to be heard as to the appropri-ateness of the unit contemplated by the Board, that the potential unitdoes not correspond substantially to the existing non-supervisory pro-duction and maintenance unit, and that the unit contemplated by theBoard is not appropriate for purposes of collective bargaining.We deem the Employer's contentions to be without sufficient merit.The record reveals that, at the hearing, evidence was introduced as tothe Employer's operations in all of its branches.We are of theopinion that the Board had before it ample evidence as to the appro-priateness of the unit contemplated in the'Decision.We have reexamined the entire record and have concluded that thevoting groups established in our Decision are defined with adequateclarity and that the potential bargaining unit is appropriate within themeaning of the Act.The Employer's principal contentions to the' 70 N L. R. B. 696.s Since self-determining elections were ordered,final determination of the appropriateunit was reserved, pending the results of the elections.71 N. L.R. B., No. 3.9 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontrary were fully considered prior to the issuance of our Decision.The motion papers submitted by the Employer suggest that the votinggroups as defined in our Decision may in fact include a relatively smallnumber of "fringe" supervisors,- who are not reasonably allied in in-terest with the production and maintenance supervisors comprising thebulk of the proposed unit, and who may therefore be unsuitable in-clusions therein.If such cases materialize, we believe that the ap-propriate and convenient remedy is for the Employer or other in-'terested parties to challenge any such would-be "fringe" voters in theforthcoming election 4 if, in the opinion of the challenging party, such"fringe" supervisors have no proper place in a production and main-tenance supervisory group.This remedy is available with respect tothe employees referred to in the supplement to the motion, receivedSeptember 16, 1946, as well as to the others. If it becomes necessaryor desirable to investigate such challenges, the record already madecan be adequately supplemented, and any necessary corrections of ourpresent findings can be made.We see no reason to delay the electionby reopening the record at this stage of the proceeding.ORDER 'Upon the entire record in this proceeding. the National LaborRelations Board hereby orders that the motion to vacate the Decisionof the Board and to reopen the case, filed by Lockheed Aircraft Cor-portation, Burbank, California, be, and it hereby is, denied.MR. JAMES J. REYNOLDS, JR., took no part in the consideration of theabove Supplemental Decision and Order.a By "fringe"supervisors,we mean those who supervise office clerical,confidential ormonitorial sections or groups,such as, for example : personnel,labor relations,tax, finance,legal,outside salesmen,guards, firemen, and similar classifications4 I e , eventhough thelanguage used in our Decision and Direction of Elections appearsto make thewould-be "fringe" voter eligible to vote.